DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claim 1 and thickness of Claim 5, the ratio of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Thus, the articles of Ohmura are expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claims 6 and 7, Ohmura teaches making container LR6 and making battery (paragraphs 40-46). LR6 is cylindrical bottomed can. See Panasonic Industrial aa (LR6XWA) (pages 1 and 2) (cited on IDS filed on 29 January 2021; NPL No. 15).
Claim Rejections - 35 USC § 103
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 3 and 7; paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claim 1 and thickness of Claim 5, the ratio of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Nevertheless, to the extent that there are slight differences, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the conditions in terms of amount of Ni and time and temperature of heat treatment as guided by Ohmura expressly and from those of the examples since Ohmura teaches that a wide range of conditions can be effectively utilized. In doing so, conditions directly overlapping those used by applicant would also be obtained and/or conditions closer to those used by applicant would also be obtained. Thus, further in these circumstances, these articles further suggested by Ohmura would be expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claims 6 and 7, Ohmura teaches making container LR6 and making battery (paragraphs 40-46). LR6 is cylindrical bottomed can. See Panasonic Industrial AA (LR6XWA) (pages 1 and 2) (cited on IDS filed on 29 January 2021; NPL No. 15). Regarding Claim 8, Ohmura teaches ranges of plating conditions and plating amounts overlapping those claimed. Ohmura teaches cases with and without NiP/NiCoP alloy plating. None of the examples is encompassed by those claimed, but it would have been obvious to one of ordinary skill in the art at the time of filing to prepare any of the examples having NiP/NiCoP layers without such layers since Ohmura recognizes that such plating combinations would lead to battery case that would function. See Ohmura (Table 1). In doing so, the claimed method would be rendered obvious. Id. (Table 1, Ex. 3).
Response to Amendment

In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 25 March 2022. Rejection is withdrawn.		
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Ohmura, the section 102/103 rejection over Ohmura, and the section 103 rejection over Ohmura of the Office Action mailed on 25 March 2022. The section 102 rejection over Ohmura is withdrawn. One aspect of applicant’s argument appears to be that Claim 1 requires a second layer consisting of Ni, but claim does not specify this feature, and so this argument is not persuasive. Furthermore, the claims do not require first nickel layer on inner surface of formed container and second nickel layer on outer surface of formed container, notwithstanding such intended use. Thus, arguments about placement of layers in this relationship in article not being claimed are not persuasive. Rejections are maintained as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
27 July 2022